t c summary opinion united_states tax_court thomas k mcguire and sharon r mcguire petitioners v commissioner of internal revenue respondent docket no 747-11s filed date thomas k mcguire and sharon r mcguire pro sese patsy a clarke and catherine l campbell for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether respondent may seek to recover from petitioners a dollar_figure erroneous rebate refund for by way of a notice_of_deficiency respondent issued to petitioners the facts have been agreed to and this issue is before us on respondent’s motion for summary_judgment background at the time the petition was filed petitioners resided in washington state on schedule b interest and ordinary dividends part ii of petitioners’ timely filed form_1040 u s individual_income_tax_return petitioners correctly reported dollar_figure for total taxable ordinary dividends they received in but petitioners failed to report this or any amount on line 9a of their form_1040 where total ordinary dividends should be carried over from schedule b and reported 2the total amount of ordinary dividends petitioners reported on schedule b pt ii of their federal_income_tax return was dollar_figure for purposes of our opinion we use dollar_figure--the total amount of ordinary dividends petitioners actually received in as reported to respondent by third parties and as used by respondent in his deficiency determination even though petitioners failed to report the dollar_figure in ordinary dividends on line 9a of the form_1040 they did include this amount when they calculated and reported on line of their form_1040 adjusted_gross_income agi of dollar_figure on the basis of withholding and estimated_tax petitioners had paid petitioners’ tax_return claimed a refund due upon receipt and filing of petitioners’ tax_return respondent processed the return and treated the dollar_figure in ordinary dividends reported on line 9b as the total amount of ordinary dividends not the dollar_figure correct amount as a result respondent reduced petitioners’ total agi by dollar_figure dollar_figure - dollar_figure dollar_figure and respondent calculated a dollar_figure increase in the tax_refund due petitioners on date respondent paid to petitioners a tax_refund relating to their federal_income_tax which included the dollar_figure attributable to respondent’s erroneous dollar_figure undercalculation of petitioners’ ordinary dividends on date respondent issued to petitioners a notice showing the dollar_figure error in the calculation of petitioners’ ordinary dividends and the dollar_figure overpayment in the amount of the tax_refund respondent paid them rather than directly assessing against petitioners the dollar_figure erroneous refund respondent determined a dollar_figure tax_deficiency against petitioners for and on date respondent mailed to petitioners a notice_of_deficiency reflecting this dollar_figure deficiency determination in the notice_of_deficiency respondent did not use the term rebate refund or erroneous rebate refund to describe the dollar_figure tax_deficiency rather respondent simply recalculated petitioners’ total ordinary dividends and treated the dollar_figure erroneous refund as creating a tax_deficiency petitioners owed to respondent discussion petitioners argue that because on their federal_income_tax return they correctly reported on schedule b and in their total agi the correct dollar_figure in total ordinary dividends they received in there can be no deficiency in their federal_income_tax liability and respondent’s notice_of_deficiency which made no reference to an erroneous rebate refund should be rejected in effect petitioners seek to estop respondent from correcting by way of the tax_deficiency procedures and a deficiency determination the mistake respondent initially made in reviewing and processing their income_tax return and in paying petitioners the dollar_figure under sec_6211 a deficiency is defined as the amount if any by which the tax imposed by the commissioner on the one hand exceeds the total_tax shown on a taxpayer’s return plus any deficiency previously determined and less the amount of any rebate made to the taxpayer on the other hand clearly under sec_6211 the dollar_figure refund or rebate respondent erroneously calculated and paid to petitioners is to be taken into account and produces the deficiency at issue in spite of the fact that petitioners reported on their schedule b and in agi on their federal_income_tax return the correct total of dollar_figure in ordinary dividends see sec_6211 clayton v commissioner tcmemo_1997_327 aff’d per curiam without published opinion 181_f3d_79 1st cir as the courts have held the commissioner is not precluded from determining that a deficiency exists even after issuing an income_tax refund to taxpayers see 526_f2d_1 9th cir aff’g tcmemo_1974_243 hacker v commissioner tcmemo_1993_285 aff’d without published opinion 29_f3d_632 9th cir as stated further in warner v commissioner f 2d pincite the commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘estoppel ’ we acknowledge that the explanations given in respondent’s written communications to petitioners including his date notice_of_deficiency were somewhat confusing and could have been clearer but respondent’s notice_of_deficiency was sufficient to put petitioners on notice of the correct total amount of ordinary dividends respondent was charging to them we note that respondent’s initial miscalculation of petitioners’ ordinary dividends and of a dollar_figure refund appears to have been triggered by petitioners’ failure to report their ordinary dividend income on line 9a of their federal_income_tax return we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
